 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8
 9    Joseph Eldridge,                                  No. CV-18-02557-PHX-DWL (ESW)
10                         Plaintiff,                   ORDER
11    v.
12    Alfred Oswald, et al.,
13                         Defendants.
14
15
16          Pending before the Court is Plaintiff’s Motion (Doc. 33) in which Plaintiff requests
17   a Court order requiring “Defendants to set dates and times” to conduct depositions of
18   certain parties and non-parties “by telephone or other remote means.”
19          By definition, “a ‘deposition’ is the examination under oath by ‘oral questions' of a
20   party or deponent.” Paige v. Consumer Programs, Inc., 248 F.R.D. 272, 275 (C.D. Cal.
21   2008). A party who wants to depose a person by oral questions must give written notice
22   to every other party, stating the time and place of the deposition. Fed. R. Civ. P. 30(b)(1).
23   “Where a deponent is not a party to the action, he can be compelled to appear at
24   a deposition examination only by issuance of a subpoena” pursuant to Rule 45. Cleveland
25   v. Palmby, 75 F.R.D. 654, 656 (W.D. Okl. 1977). “Unless the parties stipulate otherwise,
26   a deposition must be conducted before an officer appointed or designated under Rule
27   28.” Fed. R. Civ. P. 30(b)(5)(A).
28
 1          Plaintiff’s “in forma pauperis status does not entitle Plaintiff to free services such
 2   as scheduling, conducting and recording the deposition.” Brooks v. Tate, No. 1:11-CV-
 3   01503 AWI, 2013 WL 4049053, at *1 (E.D. Cal. Aug. 7, 2013). To the extent Plaintiff
 4   seeks to depose non-parties, Plaintiff also will be required to pay attendance and/or mileage
 5   fees pursuant to Rule 45. The Court will deny Plaintiff’s Motion (Doc. 136) without
 6   prejudice. Plaintiff shall review Federal Rules of Civil Procedure 28, 30, 31, and 45.
 7   Plaintiff may re-file a Motion that (i) establishes the need to depose certain individuals and
 8   (ii) establishes Plaintiff’s ability to pay all applicable costs.
 9          Based on the foregoing,
10          IT IS ORDERED denying Plaintiff’s March 20, 2019 Motion (Doc. 33) without
11   prejudice.
12          IT IS FURTHER ORDERED that by April 29, 2019, Plaintiff may re-file his
13   Motion requesting Court authorization to take depositions. If filed, the Motion shall (i)
14   establish the need to depose certain individuals and (ii) establish Plaintiff’s ability to pay
15   all applicable costs.
16          Dated this 12th day of April, 2019.
17
18
19
20
21
22
23
24
25
26
27
28


                                                    -2-
